Case 1:16-cr-00522-R.]S Document 1734 Filed 02/27/19 Page 1 of 1
Case 1:16-cr-00522-RJS Document 1733 Filed 02/27/19 Page 1 of 1

LARNY J. SIL\'ERMAN
A'l"i‘()RNnY AT LA vv
950 Tllll\'l) AvlsNrna

32~"" FLO()R
Nlcw Yr)RK, N.Y. 10022

 

(21‘.?.) 425-1616
FAX (212) 425-0221

By ECF and Email
Honorable Richard J. Sullivan

United States District Judge
Southern District of New York
500 Pearl Street

New York, N.Y. 10007

Re: United States v Alex Conigliaro
16 Cr. 522 RJS

Dear Judge Sullivan:

Fl<:nl<lmnv 27, 2019

2/27/11

On behalf of Alex Conigliaro, we are requesting permission for him to travel during the last
part of August, 2019 with his wife, two daughters his two sons-in-laws and his four
grandchildren ages 9, 6, 5 and 2 years old. The trip is planned for the Atlantis Resort in the
Bahamas for a week duration The exact dates and airplane flights will be fixed if the Court
grants permission for Mr. Conigliaro to travel with his family outside of the Southem District

of New York.

Mr. Conigliaro has completed his prison and home detention portions of his sentence and is
currently on supervised release. Probation Officer Michael Wasmer has no objection to the
vacation destination and I am informed by AUSA Rebold that the government takes no
position. We request the Court’s permission

By Email

Respectfully

s/ Larry J. Silverman
Zorroesg§ér)§vmail.com
950 Third Avenue
New York, N.Y. 10022

(212) 425-1616

lT IS HEREBY ORDERED THAT Probationer's travel
request is granted. IT IS FURTHER ORDERED THAT

JOHB‘[haIlRCbOld,ASSiSfantU.S.AftOI`l'l€y Probationer shall Cc)ntinue to comply with all

Joseph H. Pen'y
U.S. Probation Officer
Michael_Wasmer@nysp.uscourts.gov

conditions Of his supervised release and provide
Probation with all relevant information regarding
his travel plans and itinerary in advance of the
trip.

SO ORDERED. l /W § 1 ;; EZ:;£ ! [::"
ICH RD J. SULLIVAN

Dafed February 27, 2019 UNITED STATES CIRCUIT JUDGE
New York, New York Sitting by Designation

